      Case 2:18-cr-00839-SJO Document 16 Filed 01/28/19 Page 1 of 2 Page ID #:53



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
4    Assistant United States Attorney
     Public Corruption and Civil Rights Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6077
7         Facsimile: (213) 894-7631
          E-mail:     ruth.pinkel@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 18-839-SJO

13             Plaintiff,                     JOINT STATEMENT RE:
                                              DISCOVERY CONFERENCE
14                   v.

15   JAMES R. MCDANIEL,

16             Defendant.

17

18        Pursuant to the Court’s Discovery and Trial Order in Criminal
19   Cases, plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorney Ruth C. Pinkel, and
22   defendant JAMES MCDANIEL, by and through his counsel of record,
23   Deputy Federal Public Defender Seema Ahmad, hereby file this joint
24   statement regarding their discovery conference:
25        1.    Assistant United States Attorney Ruth C. Pinkel and defense
26   counsel, Seema Ahmad conferred telephonically regarding discovery
27   matters on January 28, 2019.
28
      Case 2:18-cr-00839-SJO Document 16 Filed 01/28/19 Page 2 of 2 Page ID #:54



1         2.    The parties estimate that trial will last approximately 2-3

2    days.

3         3.    There are no contested matters of discovery or inspection

4    at this time.

5         4.    There are no contemplated motions at this time.           The

6    parties reserve the right to file any motions, as needed, at a later

7    date.

8         5.    The government is aware of its continuing discovery

9    obligations, including those within the meaning of Brady v. Maryland,

10   373 U.S. 83 (1963), and intends to comply with those obligations.

11        6.    The parties anticipate filing a stipulation and proposed

12   order with the Court to continue trial in this matter.

13   Dated: January 28, 2019            Respectfully submitted,

14                                      NICOLA T. HANNA
                                        United States Attorney
15
                                        LAWRENCE S. MIDDLETON
16                                      Assistant United States Attorney
                                        Chief, Criminal Division
17

18                                         /s/ Ruth C. Pinkel
                                        RUTH C. PINKEL
19                                      Assistant United States Attorney

20                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
21

22                                      /s/ Seema Ahmad [e-mail auth.]
     Dated: January 28, 2019            SEEMA AHMAD
23
                                        Attorney for Defendant
24                                      JAMES MCDANIEL

25

26

27

28

                                           2
